 


109 HR 372 IH: To include in St. Marks National Wildlife Refuge, Florida, the land and facilities comprising St. Marks lighthouse.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 372 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Boyd introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To include in St. Marks National Wildlife Refuge, Florida, the land and facilities comprising St. Marks lighthouse. 
 
 
1.Inclusion of lighthouse in St. Marks National Wildlife Refuge, Florida
(a)Revocation of Executive Order dated November 12, 1838Any reservation of public land described in subsection (b) for lighthouse purposes by the Executive Order dated November 12, 1838, as amended by Public Land Order 5655, dated January 9, 1979, is revoked.
(b)Description of landThe public land referred to in subsection (a) consists of approximately 8 acres within the external boundaries of St. Marks National Wildlife Refuge in Wakulla County, Florida, that is east of the Tallahassee Meridian, Florida, in Township 5 South, Range 1 East, Section 1 (fractional) and containing all that remaining portion of the unsurveyed fractional section, more particularly described as follows: A parcel of land, including submerged areas, beginning at a point which marks the center of the light structure, thence due North (magnetic) a distance of 350 feet to the point of beginning a strip of land 500 feet in width, the axial centerline of which runs from the point of beginning due South (magnetic) a distance of 700 feet, more or less, to the shoreline of Apalachee Bay, comprising 8.0 acres, more or less, as shown on plat dated January 2, 1902, by Office of L. H. Engineers, 7th and 8th District, Mobile, Alabama.
(c)Transfer of administrative jurisdictionSubject to subsection (e), administrative jurisdiction over the public land described in subsection (b), and over all improvements, structures, and fixtures located thereon, is transferred from the department in which the Coast Guard is operating to the Secretary of the Interior, without reimbursement.
(d)Inclusion in refuge
(1)InclusionThe public land described in subsection (b) shall be part of St. Marks National Wildlife Refuge.
(2)AdministrationSubject to subsection (e), the Secretary of the Interior shall administer the public land described in subsection (b)—
(A)through the Director United States Fish and Wildlife Service; and
(B)in accordance with the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.) and such other laws as apply to Federal real property under the sole jurisdiction of the United States Fish and Wildlife Service.
(e)Maintenance of navigation functionsThe transfer under subsection (c), and the administration of the public land described in subsection (b), shall be subject to such conditions and restrictions as the Secretary of Homeland Security considers necessary to ensure that—
(1)the Federal aids to navigation located at St. Marks National Wildlife Refuge continue to be operated and maintained by the Coast Guard for as long as they are needed for navigational purposes;
(2)the Coast Guard may remove, replace, or install any Federal aid to navigation at the St. Marks National Wildlife Refuge as may be necessary for navigational purposes;
(3)the United States Fish and Wildlife Service will not interfere or allow interference in any manner with any Federal aid to navigation, nor hinder activities required for the operation and maintenance of any Federal aid to navigation, without express written approval by the Secretary of Homeland Security; and
(4)the Coast Guard may, at any time, enter the St. Marks National Wildlife Refuge, without notice, for purposes of operating, maintaining, and inspecting any Federal aid to navigation and ensuring compliance with this subsection, to the extent that it is not possible to provide advance notice. 
 
